Case: 3:17-cv-00149-MPM-JMV Doc #: 82-2 Filed: 07/12/19 1 of 2 PagelD #: 333

PLAINTIFFS’ EXHIBIT 2
EMAIL FROM DARRYL WILSON TO RON LEWIS

PLAINTIFF'S
H EXHIBIT
3

uo

2

 

 
From: Dar, ils alto; V war Lt vy. .
Ste mores oT Te yi IMV Doc #: 82-2 Filed: 07/12/19 2 of 2 PagelD #: 334

To: Ron Lewis
Cc: Jarrad Garner ¢
Subject: RE: Green v. MTC

see Retreat nes Crem .

 

Ron:

We also learned that the kitchen staff reports at the following times:

Morning shift is from 4:30am-1:30pm. Evening shift is from 1:00pm-6:00pm.
if you have any further questions, please do not hesitate to reach out.

Best,
DAW

 
